                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:19-CV-00098-D


B & B CRANE SERVICE, LLC,                      )
                     Plaintiff,                )
                                               )      CONSENT PROTECTIVE ORDER
v.                                             )
                                               )
DRAGADOS USA, INC.,                            )
                             Defendant.        )

        IT IS HEREBY STIPULATED by and between the plaintiff and defendant, by and through

their respective attorneys of record, as follows :

       The parties are expected to exchange certain confidential documents and other tangible

things through the course of discovery in this action. The parties stipulate to the entry of this

Consent Protective Order to govern production of that confidential information in this litigation.

Specifically, the Defendant desires to inspect and copy certain information from the personnel

records maintained by Plaintiff of its current or former employees which contain information to

which such employees have privacy rights and interests. The parties seek an order of this Court

so as to protect such personnel records together with any and all other records which a party may

contend are entitled to be treated as confidential from disclosure outside of this proceeding.

       By consent, IT IS HEREBY ORDERED THAT:

       1.      This Order shall govern the use, handling, and disclosure of all documents,

testimony, or information produced or given in this action. Any documents, testimony, or

information submitted, either voluntarily or pursuant to any subsequent order, which is asserted in

good faith by the producing party or by any other party to contain or constitute information

protected by Federal Rule of Civil Procedure 26(c)(l) or other provision of law, including
information subject to a contractual duty of confidentiality owed to a third party, shall be so

designated in writing, or orally at a deposition, hearing, or trial, and shall be segregated from other

information being submitted. Materials so designated shall be clearly marked on their face with

the legend: "CONFIDENTIAL." Such documents, transcripts, or other materials are referred to

herein as "CONFIDENTIAL MATERIALS ." To the extent electronically stored information is

produced in a format that does not permit the branding of the designation on the face of the

document (e.g. . native Excel files or database exports), the producing party shall add the

abbreviation "CONF" to the file name of such documents.

        2.      A party wishing to designate portions of a deposition transcript CONFIDENTIAL

pursuant to this Order must, within three (3) business days from the conclusion of the deposition,

order the original or a copy of the transcript of the deposition from the court reporter for regular

turnaround. The designating party may designate those portions of the transcript CONFIDENTIAL

in accordance with paragraph 1 of this Order. The designating party shall designate such

CONFIDENTIAL MA TERlAL either on the record or by serving upon all counsel of record via

facsimile or other electronic transmission a notice setting forth the pages, line numbers, and

designations. The designating party must serve such notice upon all other parties within fourteen

(14) calendar days after its counsel receives a copy of the deposition transcript. All transcripts will

be treated as confidential until the expiration of the fourteen-day period described in this

paragraph. Any portions of a transcript designated as confidential shall thereafter be treated as

confidential in accordance with the Order. The parties shall negotiate in good faith to alter the time

frames set forth in this paragraph in situations where a more expedited filing of a designated

portion of the deposition transcript is required.




                                                    2
        3.      No person shall use any CONFIDENTIAL MATERIALS or information derived

therefrom (including but not limited to all testimony, deposition or otherwise, that refers, reflects,

or otherwise discusses any such materials), directly or indirectly, for any business, commercial, or

competitive purposes or for any purpose whatsoever other than solely for the discovery, the

preparation, and the trial of this action, and/or in accordance with this Order. The parties agree that

CONFIDENTIAL MATERIALS produced in discovery in this case shall not be used, be required

to be produced or admissible, in whole or in part, in any other legal or administrative proceedings.

        4.     Subject to paragraph 7, in the absence of prior written permission from the

designating party or an order by the Court, no person shall disclose CONFIDENTIAL

MATERIALS to any person other than: (i) the parties, their attorneys of record, those attorneys'

support staff employees who perform work tasks related to this case, and representatives of the

defendants' insurers; (ii) qualified persons taking testimony involving such material and necessary

stenographic and clerical personnel; (iii) disclosed experts or consulting experts and their staff

employed for this litigation; (iv) present or former employees of the producing party in connection

with their depositions in this action (provided that no former employees shall be shown documents

prepared after the date of his or her departure); (v) any governmental agency formally requesting

such information or documents by subpoena, written notice, or other civil investigative demand,

with notice provided to the designating party within five (5) days of receipt of the request and no

fewer that twenty-one (21) days before disclosure or production, and this Court shall retain

jurisdiction to hear any objection that either the Plaintiff or the Defendant may have to providing

documents in response to such a request; and (vi) the Court, Court personnel, and members of any

jury impaneled to hear this case.




                                                  3
        5.      Subject to paragraph 7, no person shall disclose CONFIDENTIAL MATERIALS

to any person designated in paragraph 4(iii) unless he or she has executed a written, dated

declaration in the fonn attached hereto as Exhibit A, acknowledging that he or she has first read

this Order, agreed to be bound by the terms hereof, agreed not to reveal such CONFIDENTIAL

MATERIALS to anyone, and agreed to utilize such CONFIDENTIAL MATERIALS solely for

the purposes of this litigation. The Court hereby enjoins all persons to whom CONFIDENTIAL

MATERIALS are disclosed from disclosing the same to any person or using the same, except as

provided in this Order.

        6.     No person receiving or reviewing CONFIDENTIAL MATERIALS shall

disseminate or disclose them to any person other that those described above in paragraph 4 for the

purposes specified, and in no event shall such person make any other such use of CONFIDENTIAL

MATERIALS .

        7.     In the event that any party disagrees with any designation made under this Order,

the parties shall first try in good faith to resolve the disagreement informally. If the parties cannot

resolve the dispute and the receiving party concludes in good faith that the materials designating

party has improperly classified the materials, the receiving party shall notify the designating party

in writing by facsimile or by electronic transmission of its objection, but shall continue to maintain

the documents or other information as Confidential for fifteen (15) days after such notice. The

designating party shall have the right to move the Court for a Protective Order to retain designated

status of such materials. If the designating party files such a motion within the fifteen-day period,

the receiving party shall continue to maintain the materials as CONFIDENTIAL, consistent with

the designating party's designation, until the Court has ruled on the designating party' s motion.




                                                  4
        8.      Subject to paragraph 7, any party seeking to file with the Court CONFIDENTIAL

MATERIALS designated as such by another party must contact the designating party at least three

(3) business days prior to such filing to : (i) provide the designating party with notice that it seeks

to file CONFIDENTIAL MA TERJALS with the Court; and (ii) confer in good faith to determine

whether a redacted version of the CONFIDENTIAL MATERIALS can be filed with the Court. In

the event no agreement is reached for the filing of a redacted version, the party seeking to file such

CONFIDENTIAL MATERIALS shall file such materials in accordance with Local Rule 79.2 and

Section G(l)(e) of the CM/ECF Policy Manual for the Eastern District of North Carolina. The

filing party must provisionally file the material under seal in accordance with Local Civil Rule

79.2, and file a Notice of Filing. Within seven (7) days after service of the Notice of Filing, the

party desiring that the material be maintained under seal must file a motion to seal citing a statute,

rule, standing order, or comt order that requires the filing to be sealed, and a proposed order to

seal. In the absence of a statute, rule, standing order, or court order, the pa1ty desiring that the

material be maintained under seal must file a memorandum setting forth the information required

by Section G(l)(a)(i)-(iv) of the CM/ECF Policy Manual for the Eastern District of North

Carolina, and a proposed order to seal.

       9.      The inadvertent or unintentional disclosure of CONFIDENTIAL MATERIALS by

a producing party without the appropriate designation or the inadvertent or unintentional disclosure

of attorney-client privileged, work product, or other protected documents or media without an

appropriate claim of privilege shall not be deemed a waiver in whole or in part of the party's claim

of confidentiality or privilege, the receiving party, upon request or upon its own initiative at such

time as it reasonably and in good faith believes itself to be in possession of inadvertently produced




                                                  5
materials, whichever occurs first, shall promptly return the inadvertently produced materials, and

all copies of those materials that may have been made.

        11.    Subject to paragraph 7 and excluding pleadings and documents filed with the Court,

within sixty (60) days after the conclusion of this case, upon written request, the parties shall

assemble and return to the designating party all materials containing CONFIDENTIAL

MA TERJALS (provided that counsel shall be permitted to maintain such documents for their case

files , which shall continue to be subject to the terms of this Order). The receiving party may elect

to destroy such materials rather than return them, in which case the party shall provide wtitten

verification of the same.

        12.    This Order shall remain binding after the conclusion of this case unless otherwise

ordered by the Comt, and the Court shall retain jurisdiction over all parties bound hereby for the

purposes of enforcing this Order. Each individual signing the acknowledgement attached as

Exhibit A agrees to be subject to the jurisdiction of this Court for purposes of this Order.

       13.     This Order does not prevent any party from seeking to seal trial transcripts and/or

trial exhibits, including documents previously fi led under seal, or from seeking any other similar

relief pursuant to Local Rule 79.2 and Section G of the CM/ECF Policy Manual for the Eastern

District of North Carolina.

       14.     No party may use the entry of this Order, nor the designation of any material as

"CONFIDENTIAL," nor the failure to make such designation, as evidence on any issue in this

case. A party 's designation of materials as "CONFIDENTIAL" does not waive that party's

objection to any discovery on the ground that it seeks information protected by Federal Rule of

Civil Procedure 26(c) or any other provision of law.




                                                 6
                                         EXHIBIT A

                                  ACKNOWLEDGEMENT


       I hereby acknowledge that I have read the foregoing Consent Protective Order (the
"Order") in the action entitled B&B Crane Service, LLC v. Dragados USA, Inc., No. 7: 19-CV-98-
D (USDC EDNC), that I understand the terms of the Order, and that I agree to be bound by those
terms. l understand that I may be subject to contempt for violating the terms the Order and will
be subject to the jurisdiction of the Court in which this action is pending for the purpose of
proceedings to enforce the Order.

       This the _   day of _ _ _ _ _ _ , 20_.



                                            Signature and printed name




                                               8
         15.   Nothing in this Protective Order shall be deemed a waiver by a party of any

objections that might be raised as to the relevance or admissibility at trial of evidentiary materials.

         16.   Nothing herein shall affect or restrict the rights of any party with respect to its own

documents or to the information obtained or developed independently of materials afforded

confidential treatment pursuant to this Order.

         17.   Third parties who are the subject of discovery requests, subpoenas, or depositions

in this case may take advantage of the provisions of this Order by providing Plaintiffs and

Defendants with written notice that they intend to comply with and be bound by the terms of this

Order.

         SO ORDERED, this the _s::_ day of        December        , 2019.




                                                        Rob~~
                                                        United States Magistrate Judge


CONSENTED TO BY:

Isl John L. Coble
John L. Coble
Attorney for Plaintiff

Isl Neil A. Riemann
Neil A. Riemann
Attorney for Defendant




                                                  7
